Case 21-30085-hdh11 Doc 216 Filed 02/23/21                  Entered 02/23/21 13:53:59            Page 1 of 3



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                             §                CHAPTER 11
                                                   §
NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC                        §
                                                   §
        DEBTORS1                                   §                JOINTLY ADMINISTERED


     DEBTORS’ RESPONSE IN SUPPORT OF MMP’S MOTION FOR AN ORDER
     REQUIRING THE UNITED STATES TRUSTEE TO RECONSTITUTE THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS

        The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

(collectively, the “Debtors”) file this response in support of MMP’s Motion for an Order

Requiring the United States Trustee to Reconstitute the Official Committee of Unsecured

Creditors (the “Motion”) [Docket No. 164], and state as follows:

        1.       As MMP correctly observes in the Motion, Congress has dictated that creditors’

committees “shall ordinarily consist of the persons, willing to serve, that hold the seven largest


1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

Debtors’ Response in Support of MMP’s Motion for an Order Requiring the United States Trustee to
Reconstitute the Official Committee of Unsecured Creditors                               Page 1
Case 21-30085-hdh11 Doc 216 Filed 02/23/21            Entered 02/23/21 13:53:59       Page 2 of 3




claims against the debtor . . . .” 11 U.S.C. § 1102(b)(1). Despite this clear Congressional

mandate, the Office of the United States Trustee (“UST”) appointed a creditors’ committee (the

“Committee”) in this case that intentionally excludes several of the “persons, willing to serve,

that hold the seven largest claims against the debtor,” including MMP and the other creditors

identified in the Motion. To date, the UST has refused to provide the Debtors and interested

creditors with any justification for its departure from the ordinary statutory requirements for the

appointment of a committee.

       2.      The UST’s appointment of a five member Committee in this case was not a result

of lack of creditor interest.    Indeed, the UST acknowledges that 15 parties expressed a

willingness to serve on the Committee. Likewise, the Debtors have fielded inquiries from

numerous parties that expressed interest in serving on the Committee.

       3.      Rather than justify its departure from what is “ordinarily” required under Section

1102(b)(1), the UST devotes the majority of its response to the Motion to defending its

appointment of a Committee controlled by non-trade creditors and arguing that the Court lacks

authority to reconstitute the Committee. Given the volume of trade debt and number of trade

creditors, the broad interest by creditors willing to serve on the Committee, and the UST’s failure

to articulate any reasoned basis for departing from what is “ordinarily” required, the Debtors

submit that a seven-member Committee is appropriate in this case. Accordingly, the Debtors

support the relief requested in the Motion.




Debtors’ Response in Support of MMP’s Motion for an Order Requiring the United States Trustee to
Reconstitute the Official Committee of Unsecured Creditors                               Page 2
Case 21-30085-hdh11 Doc 216 Filed 02/23/21           Entered 02/23/21 13:53:59       Page 3 of 3




Dated: February 23, 2021                    Respectfully submitted,



                                            /s/ Patrick J. Neligan, Jr.
                                            Patrick J. Neligan, Jr.
                                            Texas Bar No. 14866000
                                            pneligan@neliganlaw.com
                                            Douglas J. Buncher
                                            State Bar No. 03342700
                                            dbuncher@neliganlaw.com
                                            John D. Gaither
                                            Texas Bar No. 24055516
                                            jgaither@neliganlaw.com
                                            NELIGAN LLP
                                            325 N. St. Paul, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: (214) 840-5300
                                            Facsimile: (214) 840-5301

                                            PROPOSED COUNSEL FOR THE DEBTORS


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 23rd day of February 2021 a true and correct
copy of the foregoing was served electronically via this Court’s CM/ECF notification system.

                                             /s/ John D. Gaither
                                            John D. Gaither




Debtors’ Response in Support of MMP’s Motion for an Order Requiring the United States Trustee to
Reconstitute the Official Committee of Unsecured Creditors                               Page 3

90507v.1
